                 Case 2:20-cv-00478-CDJ Document 1 Filed 01/28/20 Page 1 of 5




 1                             UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 2

 3                                                     )
     TAMARA WEATHERLY,                                 )    Case No.:
 4                                                     )
                    Plaintiff,                         )
 5                                                     )
                    v.                                 )    COMPLAINT AND DEMAND FOR
 6                                                     )    JURY TRIAL
     CREDIT ONE BANK, N.A.,                            )
 7                                                     )
                    Defendant.                         )    (Unlawful Debt Collections Practices)
 8
                                                       )
 9
                                                COMPLAINT
10
            TAMARA WEATHERLY (“Plaintiff”), by and through her counsel, Kimmel &
11
     Silverman, P.C., alleges the following against CREDIT ONE BANK, N.A. (“Defendant”):
12

13
                                               INTRODUCTION
14

15
            1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection Act

16   (“TCPA”).

17                                    JURISDICTION AND VENUE

18          2.      Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331. See Mims v.

19   Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L. Ed. 2d 881 (2012).
20
            3.      Defendant conducts business in the Commonwealth of Pennsylvania and as such,
21
     personal jurisdiction is established.
22
            4.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).
23

24

25



                                                      -1-

                                             PLAINTIFF’S COMPLAINT
                 Case 2:20-cv-00478-CDJ Document 1 Filed 01/28/20 Page 2 of 5



                                                  PARTIES
 1
            5.      Plaintiff is a natural person residing in Philadelphia, Pennsylvania 19142.
 2

 3          6.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

 4          7.      Defendant is a credit agency with its principal place of business located at 6801

 5   South Cimarron Road, Las Vegas, Nevada 89113.

 6          8.      Defendant is a “person” as that term is defined by 47 U.S.C. §153(39).
 7          9.      Defendant acted through its agents, employees, officers, members, directors,
 8
     heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.
 9

10
                                       FACTUAL ALLEGATIONS
11
            10.     Plaintiff has a cellular telephone number that she has had for over a year.
12
            11.     Plaintiff has only used this number as a cellular telephone number.
13
            12.     Defendant called Plaintiff on her cellular telephone on a repetitive and
14
     continuous basis.
15

16          13.     When contacting Plaintiff on her cellular telephone, Defendant used an

17   automatic telephone dialing system and automatic and/or pre-recorded messages.

18          14.     Plaintiff knew Defendant was using an automatic telephone dialing system and

19   automatic and/or pre-recorded messages as its calls began with a pre-recorded message and/or a
20   noticeable pause or delay before a live caller came on the telephone line.
21
            15.     Defendant’s telephone calls were not made for “emergency purposes.”
22
            16.     Soon after the calls began Plaintiff demanded that Defendant stop calling her
23
     cellular telephone.
24

25



                                                      -2-

                                          PLAINTIFF’S COMPLAINT
                Case 2:20-cv-00478-CDJ Document 1 Filed 01/28/20 Page 3 of 5



            17.     Once Defendant knew its calls were unwanted there was no lawful purpose in
 1
     continuing to call Plaintiff and any further calls could only have been placed for the purpose of
 2

 3   harassing Plaintiff.

 4          18.     However, Defendant persisted in calling Plaintiff on her cellular telephone.

 5

 6                                       COUNT I
                                 DEFENDANT VIOLATED THE
 7                          TELEPHONE CONSUMER PROTECTION ACT
 8
            19.     Plaintiff incorporates the forgoing paragraphs as though the same were set forth
 9
     at length herein.
10
            20.     Defendant initiated multiple automated telephone calls to Plaintiff’s cellular
11
     telephone using a prerecorded voice.
12
            21.     Defendant initiated these automated calls to Plaintiff using an automatic
13
     telephone dialing system.
14
            22.     Defendant’s calls to Plaintiff were not made for emergency purposes.
15

16          23.     Defendant’s calls to Plaintiff were not made with Plaintiff’s prior express

17   consent.

18          24.     Defendant’s acts as described above were done with malicious, intentional,

19   willful, reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the
20   purpose of harassing Plaintiff.
21
            25.     The acts and/or omissions of Defendant were done unfairly, unlawfully,
22
     intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal
23
     defense, legal justification or legal excuse.
24

25



                                                     -3-

                                          PLAINTIFF’S COMPLAINT
                 Case 2:20-cv-00478-CDJ Document 1 Filed 01/28/20 Page 4 of 5



             26.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses
 1
     and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles
 2

 3   damages.

 4

 5           WHEREFORE, Plaintiff, TAMARA WEATHERLY, respectfully prays for judgment as

 6   follows:
 7                    a.     All actual damages suffered pursuant to 47 U.S.C. §227(b)(3)(A);
 8
                      b.     Statutory damages of $500.00 per violative telephone call pursuant to 47
 9
                             U.S.C. §227(b)(3)(B);
10
                      c.     Treble damages of $1,500 per violative telephone call pursuant to 47
11
                             U.S.C. §227(b)(3);
12
                      d.     Injunctive relief pursuant to 47 U.S.C. §227(b)(3); and
13
                      e.     Any other relief deemed appropriate by this Honorable Court.
14

15

16                                    DEMAND FOR JURY TRIAL

17           PLEASE TAKE NOTICE that Plaintiff, TAMARA WEATHERLY, demands a jury

18   trial in this case.

19

20

21

22

23

24

25



                                                     -4-

                                          PLAINTIFF’S COMPLAINT
            Case 2:20-cv-00478-CDJ Document 1 Filed 01/28/20 Page 5 of 5



                                       Respectfully submitted,
 1

 2
     Dated: 1/28/20                    By: /s/ Amy L. Bennecoff Ginsburg
 3                                     Amy L. Bennecoff, Esquire
                                       Kimmel & Silverman, P.C.
 4                                     30 East Butler Pike
                                       Ambler, Pennsylvania 19002
 5                                     Phone: (215) 540-8888
                                       Facsimile: (877) 788-2864
 6                                     Email: teamkimmel@creditlaw.com
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                        -5-

                               PLAINTIFF’S COMPLAINT
